Citation Nr: 1403861	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  10-22 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an effective date earlier than July 22, 2008, for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to January 1976.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In support of his claim, the Veteran testified at a hearing at the RO in November 2012 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  During the hearing, the Veteran submitted additional evidence, specifically a statement in support of his claim.  He waived his right to have the RO, as the Agency of Original Jurisdiction (AOJ), initially consider this evidence.  38 C.F.R. §§ 20.800, 20.103 (2013).


FINDINGS OF FACT

1.  The Veteran's tinnitus has been an adjudicated service-connected disability effectively since July 22, 2008, which was when he first indicated he was filing a claim of entitlement to VA benefits for this specific condition.

2.  Even assuming, for the sake of argument, he had experienced tinnitus in years past, including while in service, he did not actually file a claim of entitlement to service connection for this condition until July 22, 2008.

3.  Moreover, on his initial application for VA compensation or pension benefits, (VA Form 21-526), which he filed in June 1976, just a relatively few short months after the conclusion of his service in January 1976, he only mentioned having experienced "loss of hearing" during his service, not also tinnitus ("ringing in his ears").  These are two separate conditions and treated as such for purposes of receiving VA compensation or other benefits.


4.  And even accepting that he may have been confused over what he was actually claiming entitlement to benefits for, hearing loss versus tinnitus, the fact remains that he did not appeal a subsequent April 1977 RO decision granting service connection and an initial 0 percent (i.e., noncompensable) rating for his hearing loss that was determined to be a service-connected disability.


CONCLUSIONS OF LAW

1.  Since not appealed, the RO's April 1977 decision granting service connection and an initial 0 percent (i.e., noncompensable) rating for hearing loss is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2013).

2.  And as there was no prior claim, the criteria are not met for an effective date earlier than July 22, 2008, for the eventual grant of entitlement to service connection for the tinnitus.  38 U.S.C.A. §§ 5105, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim upon receipt of a complete or substantially complete application.


These VCAA notice requirements apply to all elements of a claim, including, when the claim is for service connection, the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 438 F.3d 1311 (2007).  This particular claim is what amounts to a "downstream" issue arising out of the original service-connection claim.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO as the AOJ.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, however, for whatever reason it was not, or the notice provided was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary VCAA notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC) - such that the intended purpose of the notice is not frustrated, rather preserved, in that the Veteran is still given meaningful opportunity to participate effectively in the adjudication of his claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VCAA notices errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  And as the pleading party attacking the agency's decision, the Veteran, not VA, has this burden of proof of not only establishing error, but, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Veteran was provided a letter in September 2008 that satisfied all notice requirements of § 3.159 and defined by Dingess and Pelegrini.  Specifically, it covered what the evidence needed to show to establish his underlying entitlement to service connection and explained how VA determines a "downstream" disability rating and effective date when service connection is granted.


Moreover, in a situation as here where the claim arose in the context of the Veteran trying to establish his underlying entitlement to service connection for a disability, and VA provided him the required notice concerning this underlying issue, and service connection was subsequently granted, the claim as it arose in its initial context has been substantiated, i.e., proven, so the intended purpose of the notice served.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  VA's General Counsel has clarified that no additional VCAA notice is required for a "downstream" issue, so, here, including as concerning the effective date of the award, and that a Court decision suggesting otherwise is not binding precedent.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Rather than issuing an additional VCAA notice letter in this situation concerning the "downstream" earlier-effective-date claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to instead issue an SOC if the disagreement is not resolved.  And since the RO issued an SOC in March 2010, addressing the downstream claim for an earlier effective date, which included citations to the applicable statutes and regulations and a discussion of the reasons and bases for not assigning an earlier effective date, no further notice is required.  Goodwin v. Peake, 22 Vet. App. 128 (2008); see also Huston v. Principi, 17 Vet. App. 195 (2003).

Regarding the duty to assist him with this claim, resolution of this claim turns primarily on when he first filed his claim for service connection for this disability.  So an examination and opinion are not needed to fairly decide this claim for an earlier effective date.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C).  See also Chotta v. Peake, 22 Vet. App. 80, 85-86 (2008) (discussing situations when it may be necessary to obtain a "retrospective" medical opinion to determine the date of onset or severity of a condition in years past).

He has not cited additional evidence (outstanding records, etc.) relevant to this claim still needing to be obtained that is obtainable.  38 C.F.R. § 3.159(c).


And as concerning his November 2012 Travel Board hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the hearing officer's or presiding Veterans Law Judge's (VLJ's) duties under 38 C.F.R. § 3.103(c)(2) are twofold.  First, the presiding VLJ must explain fully the issues that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id., at 496.  Second, the presiding VLJ must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id., at 496-97.  This was done in this particular instance as there was open discussion back and forth during the hearing as to why the effective date usually coincides with the date of receipt of the claim - especially when, as here, the claim was for service connection and not filed within one year after discharge from service.

Consequently, the Board finds that all necessary development of this downstream earlier-effective-date claim has been accomplished, and therefore appellate review of this claim may proceed without prejudicing the Veteran.

II. Standard of Review

In deciding this claim, the Board has reviewed all of the relevant evidence in the claims file, both the physical claims file and electronic ("Virtual VA") file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-1381 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

III. 
Analysis

The Veteran contends that the effective date of his service-connected tinnitus should coincide with the effective date of his service-connected hearing loss, so January 17, 1976, i.e., the day after he separated from service.  He maintains that he simply did not understand the difference in the diagnoses or conditions, so thought hearing loss and tinnitus were the same.  He alleges that, when he filed his original claim for "loss of hearing," he meant for it to encompass tinnitus, as well, as he did not know the correct medical terminology for the ringing in his ears that he was experiencing at the time and that he had since his service, but he believed it affected his hearing.  So he does not feel it is fair to now penalize him for his lack of medical expertise when filing that initial claim.

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  In cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a).  Any communication or action indicating an intent to apply for one or more VA benefits may be considered an informal claim.  38 C.F.R. § 3.155.  An informal claim must identify the benefit sought, however, but need not be specific.  See Stewart v. Brown, 10 Vet. App. 15, 18 (1997); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  The term "application" is used interchangeably with "claim" and defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  While VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant.  That is to say, VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

Importantly, 38 C.F.R. § 3.400(b)(2) provides that if a claim for disability compensation, i.e., service connection, is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose, whichever is later.  Otherwise, any subsequent grant of benefits cannot be any earlier than the receipt of the eventually filed claim.

Once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a report of examination or hospitalization by VA or the uniformed services can be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  These provisions apply only when such reports relate to examination or treatment of a disability for which service connection has been previously established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital examination.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 3.155(a).

In analyzing the last sentence of 38 C.F.R. § 3.157(b)(1), the Board sees the regulation contains two alternative requirements.  The first is that the VA medical reports must refer to examination or treatment of a disability for which service connection previously has been established.  This comports with the first criterion in the first sentence of subsection (b), that a formal claim for compensation must have been allowed.  The other alternative criterion of 38 C.F.R. § 3.157(b)(1) is that a claim specifying the benefit sought is received within one year from the date of the VA medical record.  This clearly applies to disabilities other than those for which service connection has been established.  However, this last sentence must be interpreted in light of the rest of the subsection.  The first sentence of subsection (b) states an initial requirement, either that a formal claim for compensation must have been allowed or that a formal claim for compensation has been denied by reason that the disability is not compensable in degree.  The last sentence of sub-subsection (b)(1) clarifies that the medical reports must relate to the disability for which service connection has been established or that a claim be submitted within the year.  This last phrase clearly refers to disabilities for which service connection has not been established, but it is also subject to the restriction in the beginning of the subsection, that it be a disability for which service connection has been denied because it is not disabling to a compensable degree.

The Court has held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability . . . [and] it is the Secretary who know the provisions of Title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.").  Indeed, a claimant may satisfy the requirement of filing a claim for a particular disability by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that the Secretary obtains in support of the claim).

But, to reiterate, while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).


Here, the Veteran filed a claim of entitlement to service connection for hearing loss in June 1976.  See his VA claim application (VA Form 21-526) dated as received on June 29, 1976, listing "loss of hearing" as one of the disabilities being claimed.  There was no mention of him additionally experiencing tinnitus.  Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  These are two separate conditions and treated as such for purposes of receiving VA compensation or other benefits.  As proof of this, consider that hearing loss (hearing impairment) is rated under 38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 6100, etc., whereas tinnitus is rated separately under 38 C.F.R. § 4.87, Diagnostic Code 6260.

And going one step further, even accepting that when filing that initial claim the Veteran may have been confused over what he was actually claiming entitlement to benefits for, hearing loss versus tinnitus, the fact remains that in any event he did not appeal a subsequent April 1977 RO decision granting service connection and an initial 0 percent (i.e., noncompensable) rating for his hearing loss that was determined to be a service-connected disability.  So that earlier decision is a final and binding determination based on the evidence then of record, including as concerning the rating and effective date for his service-connected disability, regardless of the specific characterization of it.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2013).

He simply never appealed that initial decision, and there is no denying that he did not.  Indeed, even he and his wife conceded as much during their hearing before this Board in February 2013.  Nor, for that matter, did he otherwise suggest it was incorrect or not sufficiently compensatory for his symptoms.  After eventually filing a claim specifically for tinnitus, he was later granted service connection for this particular condition in a March 2009 decision, and the award was correctly made retroactively effective from July 22, 2008, which was the date he had first filed his claim of entitlement to service connection for this specific condition.


While the Board acknowledges the Veteran's assertion that he would have filed his claim even earlier had he known that tinnitus and hearing loss were separate conditions, there was no VA obligation to inform him simply as a matter of course about all potentially available benefits.  See Brannon, 12 Vet. App. 32, 35.

Because entitlement arose much earlier than July 2008, the date of claim must be used to establish the effective date.  See Lalonde v. West, 12 Vet. App. 377 (1999) (the effective date of an award of service connection is not based upon the date of the earliest medical evidence demonstrating entitlement, but on the date that the application upon which service connection was eventually awarded was filed with VA).  The Veteran says that, when filing that initial claim, he only had experienced tinnitus, not hearing loss, as evidenced by his STRs.  But the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that the mere mention of a condition in a medical record, alone, cannot be construed as a claim for service connection.  See MacPhee v. Nicholson, 459 F.3d 1323, 1327 (Fed. Cir. 2006); see also 38 C.F.R. §§ 3.155, 3.157.  Rather, according to the Federal Circuit Court, "a medical examination report will only be considered an informal claim for an increase in disability benefits if service connection has already been established for the disability."  MacPhee at 1327; see also 38 C.F.R. § 3.157(b)(1) (medical records can serve as informal claim "when such reports relate to examination or treatment of a disability for which service-connection has previously been established"); 38 C.F.R. § 3.155(a) ("Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs . . . may be considered an informal claim.  Such informal claim must identify the benefit sought.").  But in this particular case at hand, the Veteran had not established his entitlement to service connection for tinnitus when initially seen and evaluated for his earlier claim for hearing loss or even during his service.


It equally deserves mentioning that there are no prior final and binding decisions denying his claim of entitlement to service connection for tinnitus, only for hearing loss, which in turn could be collaterally attacked, this long after the fact, on the basis they involved Clear and Unmistakable Error (CUE).  So there is no earlier decision to vitiate its res judicata and provide grounds for assigning an earlier effective date pursuant to 38 C.F.R. § 3.105(a).  Furthermore, there is no evidence he received treatment for tinnitus at a VA Hospital prior to his July 2008 claim, thus there is no hospital record or report to treat as an informal claim pursuant to § 3.157(b)(1), even if this was permissible.

While the Board is sympathetic to the Veteran's arguments, the preponderance of the evidence is against his claim for an effective date earlier than July 22, 2008, for the grant of service connection for his tinnitus.  This effective date coincides with the date of receipt of his claim for this specific condition.  In deciding this is the appropriate effective date, the Board has considered the doctrine of reasonable doubt.  However, because the preponderance of the evidence is against this claim, this doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Hence, the appeal of this claim is denied.


ORDER

The claim of entitlement to an effective date earlier than July 22, 2008, for the grant of service connection for tinnitus is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


